Citation Nr: 1732972	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  10-24 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to July 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

This matter was previously before the Board, and, in July 2015, the Board remanded this matter for further development.  Further development in substantial compliance with the Board's remand instructions has been completed.


FINDING OF FACT

A medical link between a current disability and an in-service incurrence including herbicide agent exposure or a previously service-connected disability has not been established, and there is also no record of a diagnosis of hypertension within one year of separation from service or continuity of symptomology since separation from service.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified at a hearing before the Board, and a transcript of the hearing is of record.

The Veteran was also provided with several VA examinations and several VA medical opinions have been obtained, which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.



Hypertension

At issue is whether the Veteran is entitled to service connection for hypertension.  The weight of the evidence indicates that the Veteran does not meet the criteria for service connection.

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  

Furthermore, service connection can be established through application of statutory presumptions, including for chronic diseases, like hypertension, when manifested to a compensable degree within a year of separation from service or in the presence of continuous symptomology since separation from service.  38 C.F.R. §§ 3.307, 3.309.  

Additionally, the Board notes that the Veteran served in the Republic of Vietnam, and, therefore, exposure to herbicide agents is conceded.  Hypertension is not one of the conditions for which service connection is presumed for exposure to herbicide agents.  Nevertheless, the National Academies of Sciences, Engineering, and Medicine has indicated that there is evidence suggestive of an association between hypertension and herbicide exposure; Veterans and Agent Orange: Update 2014. Washington, DC: The National Academies Press; and service connection based on herbicide agent exposure may be demonstrated directly.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir.1994).

Finally, service connection may be granted on a secondary basis for disabilities are proximately due to or aggravated by a previously service-connected disability.  38 C.F.R. § 3.310.

The Veteran and his wife testified at a personal hearing before the Board in April 2016 in which the Veteran alleged that his hypertension was caused by a service-connected disability.  See Transcript.

The Veteran's service treatment records are silent for a diagnosis of or treatment for hypertension.  His separation examination indicated that his vascular system was evaluated as normal, and the Veteran's blood pressure was measured as 140/70.  The Veteran separated from active duty in July 1970.

A June 1972 treatment record indicates that the Veteran's blood pressure was measured as 120/80.  

The Veteran underwent a general VA examination in September 1972 at which his blood pressure was measured as 128/80, and the examiner indicated that his cardiovascular system had no evident abnormalities.

Treatment records from January 1987 to March 2004 contain multiple blood pressure readings including systolic blood pressure measurements ranging from 110 to 160 and diastolic blood pressure measurements ranging from 60 to 100.  Treatment records do not memorialize a diagnosis of hypertension until after 2003, and treatment records contain a diagnosis of hypertension thereafter.  Additionally, the Veteran denied a history of hypertension in health questionnaires and periodic health assessments in April 1987, February 1990, February 1992, and February 1994.

The Veteran submitted an undated publication in September 2006 casting doubt on the relationship between exposure to herbicide agents and permanent disabilities.

A July 2009 VA medical opinion from a VA physician indicated that the Veteran manifested hypertension which was likely related to his previously acquired psychiatric disorders.

The Veteran submitted a statement in November 2009 in which he alleged that his hypertension was caused by his previously service-connected acquired psychiatric disorder.

The Veteran underwent a VA hypertension examination in February 2010 at which he reported having been diagnosed with hypertension 10 years prior to the examination (approximately 2000).  The Veteran submitted three days' worth of blood pressure measurements taken in a drug store, but the examiner noted that the blood pressure cuff was likely too small for the Veteran's arm.  The Veteran's reported blood pressure measurements were as follows: 148/93; 151/93; 153/93; 138/87; 145/85; and 135/90.  The examiner made the following blood pressure measurements during the examination: 118/76, 112/78, and 120/76.  The examiner opined that the Veteran's hypertension was not caused by his acquired psychiatric disorder, because acquired psychiatric disorders can lead to panic attacks which in turn temporarily increases blood pressure, but do not lead to sustained high blood pressure. 

An August 2014 VA treatment record indicates that the Veteran has a long-standing history of hypertension since at least 2009 with coexisting acquired psychiatric disorders, which likely exacerbate his underlying hypertension.  

An August 2014 VA medical opinion from the same VA physician who provided the July 2009 VA opinion indicates that the Veteran manifested acquired psychiatric disorders and hypertension from 2008 to 2009, and that the Veteran's acquired psychiatric disorders are likely coexistent and contributory to his hypertension.  However, there was no explanation as to how it was "contributory".

Another August 2014 VA medical opinion from a VA nurse practitioner indicated that the Veteran hypertension was more than likely related to his acquired psychiatric disorder.

In an August 2015 notice of disagreement, the Veteran claimed that his hypertension was caused by his previously service-connected acquired psychiatric disorder.
The Veteran submitted a July 2016 VA medical opinion from a nurse practitioner that indicated that it is at least as likely as not that his hypertension was caused by his previously service-connected acquired psychiatric disorder, because his acquired psychiatric disorder began long before his hypertension first began to manifest.

The Veteran was provided a VA medical opinion by a VA examiner in August 2016.  The examiner noted that the Veteran manifested several well-known major independent risk factors for the development of hypertension including: age, obesity, chronic pain, and obstructive sleep apnea.  The examiner cited that per to the CDC, the prevalence of hypertension in the U.S. is 30.4% in the age group 40-59 years.  This prevalence increases to 66.7% for those 60 and over.  He noted that the Veteran was diagnosed with hypertension in February 2004, at age 55, at which time his weight was 288 lbs, and a BMI of 39.1, which the examiner noted was well into the obesity range.  Moreover, at the time of diagnosis the examiner explained the Veteran had at least two major independent risk factors which are most likely the cause of his hypertension: age and obesity.  The examiner further opined that there is no evidence of aggravation of the Veteran's hypertension.  She found that the Veteran's baseline level of severity of his hypertension was a blood pressure of 148/100 that was dated in February 2004.  However, she found that his current severity was less than the baseline.  She noted that the Veteran had been given several different medications for his hypertension, observing that it was well-controlled, with no evidence of aggravation.  Additionally, the examiner reviewed the three medical opinions cited above that were submitted in support of the Veteran's claim.  However, she noted that no rationale was provided for any of the opinions to support the reasoning contained in the opinions.

The weight of the evidence indicates that the Veteran is not entitled to service connection for hypertension.  The Veteran's diagnosis of hypertension was not established within the statutory presumption period or connected by continuity of symptomology to a period of service.  The Veteran's current diagnosis of hypertension was not linked by a medical nexus to an in-service incurrence.  Additionally, the Veteran's hypertension was not proximately due to or caused by a previously service-connected disability.

The Veteran did not begin to manifest hypertension until decades after separation from service and continuity of symptomology has not been established.  This is demonstrated by the fact that the Veteran's treatment records and separation examination are silent for reports of or treatment for a diagnosis of hypertension. The Veteran denied a history of hypertension multiple times until he was diagnosed with it decades after separation from service.  Finally, a VA examination conducted two years after separation from service was silent for a diagnosis of hypertension and contained a normal blood pressure measurement.

A medical nexus has not been established between any in-service incurrence (including exposure to herbicide agents), because no medical opinion of record indicates that such a medical nexus exists.  Additionally, Veteran has not claimed that his hypertension is directly related to an in-service incurrence.

Finally, the Veteran's hypertension is not proximately due to or aggravated by any previously service-connected disability including an acquired psychiatric disorder.  The Board notes that the record contains multiple medical opinions suggesting a connection between the Veteran's hypertension and a period of service.  Unfortunately, the Board cannot afford these opinions much weight, because, with the exception of the July 2016 opinion, these opinions do not establish what facts, data, principles, or methods were relied upon to make these determinations.   Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The July 2016 positive opinion does provide a basis; namely the Veteran's hypertension manifested after his acquired psychiatric disorder.  Unfortunately, the Board does not find this rationale persuasive in light of the fact that concluding that one phenomenon is caused by a proceeding phenomenon simply by virtue that it proceeded it is a text book logical fallacy (post hoc ergo propter hoc).  Moreover, such an explanation ignores the multiple risk facts the Veteran carried for hypertension at the time it was diagnosed, thereby undermining its conclusion.

Of note, 38 C.F.R. § 3.310 provides that VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence.  Here, while some of the opinions suggested that the Veteran's hypertension was aggravated by his service connected psychiatric disorder, no baseline was ever suggested, rendering those opinions inadequate to establish aggravation.

Finally, an August 2016 opinion indicates that the Veteran's hypertension is not proximately due to or aggravated by his service-connected disabilities, because the Veteran manifested multiple independent risk factors for hypertension at the time he was diagnosed with hypertension.  The Board finds this explanation more persuasive and affords it great weight, because it is based on sufficient facts and data applied to reliable principles and methods.  See Nieves-Rodriguez.

Here, the weight of the probative evidence of record simply fails to demonstrate a medical link between a current disability and an in-service incurrence or a previously service-connected disability, and there is also no record of a diagnosis within one year of separation from service or continuity of symptomology since separation of service.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such entitlement to service connection for hypertension is denied.


ORDER

Service connection for hypertension is denied.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


